Order entered February 12, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01299-CV

                            IN THE INTEREST OF J.C., ET AL

                     On Appeal from the 303rd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-76-08723-V

                                          ORDER
       Before the Court is appellant John Crear, Sr.’s February 10, 2015, motion for extension

of time to file appellant brief. In his motion, Mr. Crear requests an extension of sixty days to

allow him to obtain legal counsel and file his brief. On January 14, 2015, we granted a motion

for Mr. Crear’s counsel to withdraw from this case and we ordered Mr. Crear to file his brief

within thirty days. We GRANT the motion and ORDER appellant John Crear, Sr. to notify this

Court in writing of his retained counsel no later than March 16, 2015. If we have not been

notified of Mr. Crear’s retained counsel by March 16, 2015, we ORDER Mr. Crear file his brief

no later than March 31, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE